Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of claims 12-16 in the reply filed on 5/3/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 12,14-16 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 6 of copending Application No. 16838825 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the conflicting claim(s) of the instant application is disclosed in the conflicting claim(s) of the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
  Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Tsai (US 20170219828). 

    PNG
    media_image1.png
    361
    411
    media_image1.png
    Greyscale

Regarding claim 12, Tsai teaches (Figs. 1,7) An optical system, comprising: 
a light source (770);
a control unit ([24], controller for liquid crystal lens 120), and
at least one juxtaposed double grating element (130,140), including a first Fresnel element and a second Fresnel element, the elements being spaced apart at a constant distance from each other, each of the two Fresnel elements having a center and at least one edge and comprises at least one sequence of a plurality of lines (as seen in Fig. 7, [26], “dioptre” which imply both 130&140 have a center),
wherein the spacings between the lines gradually change from the center of the grating to the edge, the sequence of the plurality of lines of at least one of the Fresnel element has a radial symmetry (as seen in Fig. 7), the first Fresnel element deviates a light wave from the light source towards the second Fresnel element and is further deviated by the second Fresnel element as an output light wave in a given direction (e.g., some light not parallel to the optical axis from 770 deviates to top after passing either of 130&140, which will not reach the eye HE), and wherein the direction of the output light wave is dynamically and externally controlled by the control unit (through 120).

Claim(s) 12,14-16 is/are rejected under 35 U.S.C. 102(a)(1) or (2) as being anticipated by Matsugu (US 5162656). 

    PNG
    media_image2.png
    615
    475
    media_image2.png
    Greyscale

Regarding claim 12, Matsuguteaches (Figs. 4,9,11) An optical system, comprising: 
a light source (10);
a control unit (Fig. 4A, 100), and
at least one juxtaposed double grating element (3a,4a, col.4, lines 43-44, “a grating lens that is one type of Fresnel zone plate”), including a first Fresnel element and a second Fresnel element, the elements being spaced apart at a constant distance from each other, each of the two Fresnel elements having a center and at least one edge and comprises at least one sequence of a plurality of lines,
wherein the spacings between the lines gradually change from the center of the grating to the edge, the sequence of the plurality of lines of at least one of the Fresnel element has a radial symmetry (as seen in Fig. 9), the first Fresnel element deviates a light wave from the light source towards the second Fresnel element and is further deviated by the second Fresnel element as an output light wave in a given direction (e.g., direction going up), and wherein the direction of the output light wave is dynamically and externally controlled by the control unit (through 100).

Regarding claim 14, Matsugu further teaches The optical system according to claim 12, wherein for each element at least one of the two gratings is laterally displaceable, and the direction of the output light wave from the second Fresnel element is controlled by a lateral displacement of one of the Fresnel elements with respect to the other (through 100).

Regarding claim 15, Matsugu further teaches The optical system according to claim 14, wherein one of the Fresnel elements is displaceable along two different axes (through 100, X-Y).

Regarding claim 16, Matsugu further teaches The optical system according to claim 15, wherein the direction of the output light wave from the second Fresnel element can be deviated along two different axes (when 100 moves, the X-Y direction of light can be changed).

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
  
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsugu.
Regarding claim 13, Matsugu teaches all the limitations as stated in claim 12, but does not explicitly teach for at least one of the grating the distance between two adjacent lines decreases linearly as a function of the distance from the center.
Absent any showing of criticality and/or unpredictability, having for at least one of the grating the distance between two adjacent lines decreases linearly as a function of the distance from the center would have been known to one of ordinary skill in the art before the effective filing date of the claimed invention for the purposes of positioning a grating lens or using a mask having a distance between two adjacent lines decreases linearly as a function of distance from a center.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Matsugu by having for at least one of the grating the distance between two adjacent lines decreases linearly as a function of the distance from the center for the purposes of positioning a grating lens or using a mask having a distance between two adjacent lines decreases linearly as a function of distance from a center.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEN HUANG whose telephone number is (571)270-0234.  The examiner can normally be reached on M-F: 9:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WEN HUANG/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
wen.huang2@uspto.gov
(571)270-0234